Case: 15-40582      Document: 00513390115         Page: 1    Date Filed: 02/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-40582
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 22, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RICHARD PULIDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:11-CR-771


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Richard Pulido, federal prisoner # 94879-279, is serving a 178-month
term of imprisonment following his conviction for conspiracy to possess with
intent to distribute more than five kilograms of cocaine. In this appeal, Pulido
challenges the district court’s denial of a sentence reduction under 18 U.S.C.
§ 3582(c)(2).   He asserts that he was eligible for a reduction pursuant to
Amendment 782 to the Sentencing Guidelines and that the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40582    Document: 00513390115      Page: 2   Date Filed: 02/22/2016


                                 No. 15-40582

abused its discretion by sua sponte denying § 3582(c)(2) relief without allowing
him the opportunity to be heard. In particular, Pulido argues that a reduction
was warranted because of his post-sentencing rehabilitation efforts and his
good prison disciplinary record. The Government argues that the district court
did not abuse its discretion.
      When determining whether a reduction in the defendant’s term of
imprisonment is warranted and the extent of such reduction, the district court
“shall consider” both the 18 U.S.C. § 3553(a) factors and “the nature and
seriousness of the danger to any person or the community that may be posed
by a reduction in the defendant’s term of imprisonment.” U.S.S.G. § 1B1.10,
comment. (n.1(B)(i)-(ii)). The district court also “may consider” the defendant’s
post-sentencing conduct. § 1B1.10, comment. (n.1(B)(iii)).
      In its order denying relief, the district court expressly stated that it had
considered the § 3553(a) factors and “the further need to protect the
community.” It also indicated that it had “tak[en] into account the policy
statement set forth at U.S.S.G. § 1B1.10,” which provides that a district court
may, but is not required to, consider a defendant’s post-conviction conduct. In
sum, the record shows that the district court considered the factors as required
by law and therefore it did not abuse its discretion. See United States v. Larry,
632 F.3d 933, 936 (5th Cir. 2011); United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009).
      AFFIRMED.




                                        2